Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 1 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [=]

MEUDY ALBAN OSIO in her personal
capacity and in her capacity as the
ersonal representative of the Estate of
ERNANDO ALBERTO AL ,
FERNANDO ALBAN OSIQ, and MARIA
FERNANDA ALBAN OSIO

 

Plaintiff(s)

Vv. Civil Action No. 1:21-cv-20706-DPG

NICOLAS MADURO MOROS;

FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA CrARC THE CARTEL OF
THE SUNS A.K.A. CARTEL DE LOS SOLES;
VLADIMIR PADRINO LOPEZ: MAIKEL
JOSE MORENO PEREZ; NESTOR LUIS
BEYBROL TORRES; and TAREK WILLIAM

 

Ome mee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Nicolas Maduro Moros

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jaime D. Guttman, Scale Law Partners, LLC, 777 Brickell Avenue Suite 500, Miami,
Alex C. Lakatos, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Stephen M. Medlock, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Jonathan S. Klein, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 2 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-cv-20706-DPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) :or

 

1 I left the summons at the individual’s residence or usual place of abode with fname)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
1 [returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 3 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [=]

MEUDY ALBAN OSIO in her personal
capacity and in her capacity as the
ersonal representative of the Estate of
ERNANDO ALBERTO AL ,
FERNANDO ALBAN OSIQ, and MARIA
FERNANDA ALBAN OSIO

 

Plaintiff(s)

Vv. Civil Action No. 1:21-cv-20706-DPG

NICOLAS MADURO MOROS;

FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA CrARC THE CARTEL OF
THE SUNS A.K.A. CARTEL DE LOS SOLES;
VLADIMIR PADRINO LOPEZ: MAIKEL
JOSE MORENO PEREZ; NESTOR LUIS
BEYBROL TORRES; and TAREK WILLIAM

 

Ome mee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Vladimir Padrino Lopez

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jaime D. Guttman, Scale Law Partners, LLC, 777 Brickell Avenue Suite 500, Miami,
Alex C. Lakatos, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Stephen M. Medlock, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Jonathan S. Klein, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 4 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-cv-20706-DPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) :or

 

1 I left the summons at the individual’s residence or usual place of abode with fname)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
1 [returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 5 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [=]

MEUDY ALBAN OSIO in her personal
capacity and in her capacity as the
ersonal representative of the Estate of
ERNANDO ALBERTO AL ,
FERNANDO ALBAN OSIQ, and MARIA
FERNANDA ALBAN OSIO

 

Plaintiff(s)

Vv. Civil Action No. 1:21-cv-20706-DPG

NICOLAS MADURO MOROS;

FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA CrARC THE CARTEL OF
THE SUNS A.K.A. CARTEL DE LOS SOLES;
VLADIMIR PADRINO LOPEZ: MAIKEL
JOSE MORENO PEREZ; NESTOR LUIS
BEYBROL TORRES; and TAREK WILLIAM

 

Ome mee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Maikel Jose Moreno Perez

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jaime D. Guttman, Scale Law Partners, LLC, 777 Brickell Avenue Suite 500, Miami,
Alex C. Lakatos, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Stephen M. Medlock, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Jonathan S. Klein, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 6 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-cv-20706-DPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) :or

 

1 I left the summons at the individual’s residence or usual place of abode with fname)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
1 [returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 7 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [=]

MEUDY ALBAN OSIO in her personal
capacity and in her capacity as the
ersonal representative of the Estate of
ERNANDO ALBERTO AL ,
FERNANDO ALBAN OSIQ, and MARIA
FERNANDA ALBAN OSIO

 

Plaintiff(s)

Vv. Civil Action No. 1:21-cv-20706-DPG

NICOLAS MADURO MOROS;

FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA CrARC THE CARTEL OF
THE SUNS A.K.A. CARTEL DE LOS SOLES;
VLADIMIR PADRINO LOPEZ: MAIKEL
JOSE MORENO PEREZ; NESTOR LUIS
BEYBROL TORRES; and TAREK WILLIAM

 

Ome mee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Nestor Luis Reverol Torres

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jaime D. Guttman, Scale Law Partners, LLC, 777 Brickell Avenue Suite 500, Miami,
Alex C. Lakatos, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Stephen M. Medlock, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Jonathan S. Klein, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 8 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-cv-20706-DPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) :or

 

1 I left the summons at the individual’s residence or usual place of abode with fname)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
1 [returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:21-cv-20706-DPG Document19 Entered on FLSD Docket 03/08/2021 Page 9 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [=]

MEUDY ALBAN OSIO in her personal
capacity and in her capacity as the
ersonal representative of the Estate of
ERNANDO ALBERTO AL ,
FERNANDO ALBAN OSIQ, and MARIA
FERNANDA ALBAN OSIO

 

Plaintiff(s)

Vv. Civil Action No. 1:21-cv-20706-DPG

NICOLAS MADURO MOROS;

FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA CrARC THE CARTEL OF
THE SUNS A.K.A. CARTEL DE LOS SOLES;
VLADIMIR PADRINO LOPEZ: MAIKEL
JOSE MORENO PEREZ; NESTOR LUIS
BEYBROL TORRES; and TAREK WILLIAM

 

Ome mee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Tarek William Saab

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jaime D. Guttman, Scale Law Partners, LLC, 777 Brickell Avenue Suite 500, Miami,
Alex C. Lakatos, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Stephen M. Medlock, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
Jonathan S. Klein, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-20706-DPG Document 19 Entered on FLSD Docket 03/08/2021 Page 10 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-cv-20706-DPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) :or

 

1 I left the summons at the individual’s residence or usual place of abode with fname)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
1 [returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
